       Case 1:20-cv-00130-ABJ Document 22-1 Filed 12/14/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


 AARON CANTÚ, et al.,

                      Plaintiffs,

 v.                                               Civil Action No. 20-130 (ABJ)

 DISTRICT OF COLUMBIA, et al.,

                     Defendants.


           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
            OF DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION
              OF TIME TO RESPOND TO PLAINTIFFS’ COMPLAINT

      Defendants the District of Columbia and Peter Newsham submit the following

in support of their Unopposed Motion for Extension of Time to Respond to Plaintiffs’

Complaint (Motion):

      1.      Fed. R. Civ. P. 6(b)(1)(A);

      2.      LCvR 7(m);

      3.      Defendants’ showing of good cause, as set forth in this Motion; and

      4.      The inherent power of the Court.

      The Court may extend a deadline to respond to a complaint upon the showing

of good cause. Fed. R. Civ. P. 6(b)(1)(A). Good cause exists where there is a “valid

reason for the delay.” Mann v. Castiel, 681 F.3d 368, 375 (D.C. Cir. 2012). Here, in

light of tentative settlements in the two related cases identified in defendants’ Notice

of Related Cases, see ECF No. 13, defendants request an extension of time to allow

the outcome of those mediations to inform how defendants will proceed in this case.
       Case 1:20-cv-00130-ABJ Document 22-1 Filed 12/14/20 Page 2 of 2




      This is defendants’ seventh request for an extension of time, and the request

will not prejudice any party, as plaintiffs do not oppose the requested relief.

Accordingly, the Court should grant defendants’ motion for an extension of time until

January 25, 2021, and enter the attached proposed order.


Dated: December 14, 2020.       Respectfully submitted,

                                KARL A. RACINE
                                Attorney General for the District of Columbia

                                TONI MICHELLE JACKSON
                                Deputy Attorney General
                                Public Interest Division

                                /s/ Fernando Amarillas
                                FERNANDO AMARILLAS [974858]
                                Chief, Equity Section

                                /s/ Duane Blackman
                                DUANE BLACKMAN*
                                Assistant Attorney General
                                400 Sixth Street, N.W., Suite 10100
                                Washington, D.C. 20001
                                Phone: (202) 805-7640
                                Fax: (202) 703-0646
                                duane.blackman@dc.gov

                                Counsel for the District of Columbia Defendants




*     Admitted to practice only in the State of New York. Practicing in the District
of Columbia under the direct supervision of Fernando Amarillas, a member of the
D.C. Bar, pursuant to LCvR 83.2(f).
                                         2
